                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    VIRGIL AMSTRONG,                                    CASE NO. C18-0845-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    DEPUTY C. WHALEN et al.,

13                           Defendants.
14

15           The following minute order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17           This matter comes before the Court on the parties’ stipulated motion to extend the
18   discovery deadline and deadline for filing motions related to discovery (Dkt. No. 46). Finding
19   good cause to extend both deadlines, the Court hereby GRANTS the motion. The new discovery
20   deadline is July 1, 2020. The new deadline for filing motions related to discovery is June 1,
21   2020.
22           DATED this 16th day of March 2020.
23                                                          William M. McCool
                                                            Clerk of Court
24

25                                                          s/Tomas Hernandez
                                                            Deputy Clerk
26


     MINUTE ORDER
     C18-0845-JCC
     PAGE - 1
